Citation Nr: 1143193	
Decision Date: 11/25/11    Archive Date: 12/06/11

DOCKET NO.  07-34 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an increased rating for instability of the left ankle.

2.  Entitlement to an increased rating for arthritis of the left ankle, to include whether the reduction in rating for the service-connected arthritis of the left ankle from 20 percent to 10 percent was proper.

3.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to January 1970.

This appeal to the Board of Veterans Appeals (Board) arose from November 2006, January 2007 and March 2007 rating decisions in which the RO denied the Veteran's claims.  In the November 2006 rating decision, the RO denied the Veteran's claim for entitlement to a rating in excess of 30 percent for the PTSD.  The Veteran filed a Notice of Disagreement (NOD) in April 2007.  

In a January 2007 rating decision, the RO decreased the rating for the Veteran's left ankle instability from 10 percent to 0 percent, effective April 1, 2007; the rating for the rating for the left ankle arthritis was decreased from 20 percent to 10 percent, effective April 1, 2007.  In the March 2007 rating decision, the RO, in pertinent part, denied a rating in excess of 10 percent for the left ankle instability and denied a rating in excess of 10 percent for the left ankle arthritis.  The Veteran filed his NOD on the left ankle disability claims in April 2007.  

In August 2007, the RO increased the rating for the PTSD from 30 to 50 percent, effective June 1, 2006.  Inasmuch as a higher rating is available for the Veteran's PTSD and the Veteran is presumed to seek the maximum available benefit for a disability, this claim remains on appeal as reflected on the title page.  Hart v. Mansfield, 21 Vet. App. 505, 509-10; AB v. Brown, 6 Vet. App. 35, 38 (1993).  

The RO issued a statement of the Case (SOC) in August 2007 on all the claims on appeal, and the Veteran filed a Substantive Appeal (via a VA Form 9, Appeal to the Board) in October 2007.  The Board's decision addressing the claim for a rating in excess of 50 percent for PTSD is set forth below.  The claims for increased ratings for the left ankle disabilities are addressed in the remand following the order; those matters are being remanded to the RO, via the AMC. VA will notify the appellant when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim on appeal herein decided have been accomplished.

2.  The Veteran's PTSD has been manifested by depressed mood, suspiciousness, sleep impairment, nightmares, irritability, anger, exaggerated startle response, hypervigilance, social isolation, mild impaired concentration, disturbance of mood and motivation; collectively, these symptoms suggest no more than occupational and social impairment with reduced reliability and difficulty in establishing and maintaining effective work and social relationships.


CONCLUSION OF LAW

The criteria for a rating in excess of 50 percent for PTSD are not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.20, 4.126, 4.130, Diagnostic Code (DC) 9411 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO, to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, in an October 2006 pre-rating letter, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate the claim for an increased rating for the PTSD, what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA; this letter also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations.  The November 2006 rating decision reflects the initial adjudication of the claim after issuance of this letter.  Hence, the October 2006 letter-which meets the content of notice requirements described in Dingess/Hartman and Pelegrini-also meets the VCAA's timing of notice requirement.  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the appeal. Pertinent medical evidence associated with the claims file consists of VA and private treatment records, and the reports of June 2006, July 2007 and August 2008 VA psychiatric evaluations.  Also of record and considered in connection with the appeal are various written statements provided by the Veteran.  The Board also finds that no additional RO action to further develop the record in connection with this claim is warranted.

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO/AMC, the Veteran has been notified and made aware of the evidence needed to substantiate these claim herein decided, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with either claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the matters on appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the appeal, at this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


II.  Analysis

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular Diagnostic Code (DC), the higher rating is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating applies. 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of a Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  The following analysis is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.   
 
In this case, the RO has assigned a 50 percent rating for the PTSD.  Although the ratings for Veteran's PTSD have been assigned under Diagnostic Code 9411, the actual criteria for rating psychiatric disabilities other than eating disorders is set forth in a general rating formula.  See 38 C.F.R. § 4.130.

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score.  According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), GAF is a scale reflecting the 'psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.'  There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF scores assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).

Considering the evidence of record in light of the above, the Board finds that a rating in excess of 50 percent for the Veteran's PTSD is not warranted.

Pertinent medical evidence associated with the claims file includes VA and private treatment records and the reports of June 2006, July 2007 and August 2008 VA examination.

The Veteran underwent VA examination in June 2006.  He reported having problems with irritability with staff and customers at work; he also reported having concentration problems.  He was married (21 years) and had a son and a grandson.  He described his relationship with his wife as fair; she tolerated him and his problems and tried to be understanding.  However, he was irritable with her and they had poor communication.  He also had conflict with his son; they did not talk.  He had not seen his grandson in six years.  He denied having close or casual friends.  His day was spent "riding around," watching television, or walking with his dogs on his property.

On examination, the Veteran was alert, oriented and attentive.  His mood appeared to be depressed.  His affect was irritable and constricted.  His speech was unremarkable and there was no evidence of psychomotor agitation or retardation.  His eye contact was good and he was fairly cooperative with the examiner; although, he did, at times, appear to become irritated with some of the questions and just appeared irritable in general.  His thought process was logical and coherent and thought content was devoid of any current auditory or visual hallucinations; however, evidence of delusional content was noted.  The Veteran denied any current suicidal or homicidal ideation; however, he did report history of suicide attempt in the early 1980s when he overdosed.  He was last physically aggressive toward someone "about 5 years ago."  His memory was mildly to moderately impaired for immediate information, apparently related to concentration problems.  He was not able to concentrate well enough to spell "world" backwards.  He was able to interpret a proverb.  His intelligence was average and the Veteran had fair insight into his current condition.

His diagnoses were PTSD and major depressive disorder and the Veteran was assigned a GAF score of 52.  The examiner commented that the Veteran was exhibiting "considerable" symptoms associated with his PTSD and depression.  The Veteran indicated that he did not like to talk or think about Vietnam or watch movies about Vietnam because such actions exacerbated his symptoms.  Since September 11th (9/11), his symptoms had worsened.  Reportedly, the Veteran slept about 2 hours per night.  He had nightmares two to three times a week.  He described "emotional attachments" from others and said that he did not trust anyone.

The examiner noted the Veteran's constricted, irritable affect and his decreased interest in activities, people or things.  The Veteran complained that he had a hard time relating to and getting along with people.  He also reported problems with depression, low energy, low motivation and decreased feelings of worth and hope.

The Veteran's PTSD symptoms did not affect his activities of daily living, such as feeding, bathing, or toileting.  The examiner commented that in terms of his social adaptability and interactions with others, the Veteran appeared to be considerably impaired in terms of his ability to maintain employment, perform job duties in a reliable, flexible and efficient manner.  The examiner concluded that overall the Veteran's level of disability was in the "considerable range."

On objective examination in a November 2006 VA treatment record, the Veteran was alert, attentive, cooperative and casually dressed. His affect was flat and his mood was "grumpy."  Speech was unremarkable; thoughts were goal directed and sequential.  He reportedly saw people that were not there; his wife told him that he talked to "[redacted]."  These incidents were described as flashbacks and not actual hallucinations.  The Veteran denied active suicidal or homicidal ideation.  Insight and judgment were fair.  The diagnoses were dysthymic disorder and PTSD and a GAF score of 40 was assigned.

February 2007 to June 2007 VA treatment records document the Veteran's attendance of mental health group therapy sessions.  The group therapy sessions covered a wide range of topics, including anger management, stress management, marital relationships and conflict resolution.

The Veteran underwent VA examination in July 2007.  He reported his history of treatment for PTSD.  The Veteran reported his social and occupational history.  He last worked in August 2005 and had to quit because of injury to his neck on the job.  He denied receiving Social Security Disability Income (SSDI) at that time; however, the Board notes that subsequent July 2007 Social Security Administration (SSA) determination found the Veteran disabled due to disc disease of the back (primary diagnosis) and anxiety related disorders (secondary diagnosis).

He described a fairly good relationship with his wife who was supportive; however, he had a poor relationship with his son and grandson.  He did not trust his son or his grandson.  He denied having any close friends; he had three to four casual friends that he saw at the Clinic when he went for treatment.  His day was spent reading, watching television and doing crossword puzzles.  He used to go to church but had not been in 2-3 years; he used to golf and fish but had not done that in about 3 years either.

On objective examination he was alert, oriented and attentive.  His mood appeared depressed and his affect was constricted.  His speech was unremarkable.  There was no evidence of psychomotor agitation or retardation.  The Veteran's eye contact was good and he was cooperative and pleasant.  His thought process was logical and coherent.  His thought content was devoid of any current auditory or visual hallucinations but the Veteran did report such symptoms in the context of nightmares.  There was no evidence of delusional content noted.  He denied any current suicidal or homicidal ideation; however, he did have a history of attempt 10 years earlier.  He was last physically aggressive with someone "2 years ago."  His memory was intact for immediate, recent and remote events.  He was able to spell "world" backwards, but slow to do so, suggesting some concentration problems.  He was able to interpret a proverb; his intelligence was estimated to be average; and, he had fair insight into his current condition.

The diagnoses were PTSD and depressive disorder and a GAF score of 52 was assigned.  The examiner commented that the Veteran was exhibiting considerable symptoms associated with his PTSD and depression.  The examiner noted the Veteran's reports of intrusive thoughts of Vietnam (multiple times per day) and recurring nightmares (3-4 times per week).  Reportedly, the Veteran did not like to talk about Vietnam, watch war movies, or watch current war coverage.  He felt detached from others and had a tendency to isolate.  The Veteran reported decreased interest in activities and had impaired sleep (3-4 hours per night).  He had anger control problems but tried to manage his anger.  He reported concentration problems; hypervigilance; exaggerated startle response to loud noises; depressed mood with low energy; low motivation; and, fatigue.  He also had feelings of decreased worth and hope.  Reportedly, his symptoms worsened after 9/11 and got even worse after he stopped working in August 2005.  His symptoms did not impact his activities of daily living. 

The examiner concluded that in terms of social adaptability and interactions with others, the Veteran appeared to be considerably impaired; and, in terms of the Veteran's ability to maintain employment and perform job duties in a reliable, flexible and efficient manner, there was also considerable impairment.  Overall, the examiner estimated the Veteran's level of impairment to be in the considerable range.

In a December 2007 private psychiatric update, the examiner observed that the Veteran had several medical problems.  The examiner noted that the Veteran's PTSD had begun to interfere significantly with his life and had prevented him from working the past two years.  The examiner indicated that he had examined the Veteran on three occasions and by the third occasion it was clear that recent changes in the Veteran's pain medication (for other medical issues) made the Veteran's PTSD symptoms worse; the lack of pain relief made depression worse.  The examiner concluded that the Veteran's pain remained severe; however, with 
stronger pain control, depression (PTSD) could get better.

The Veteran underwent VA examination in August 2008.  The Veteran complained of an increase in anger, especially in the past year.  He was physically impaired over the past few months due to recent injury.  He was isolated and withdrawn from others.  He had gotten into arguments with his neighbor on two occasions in the past year.  He was fearful that the neighbor would harm his pet, so the Veteran would not leave his house.  He felt comfortable in the woods and spent a lot of time walking around his property.  He continued to have flashbacks and nightmares related to his combat experiences.  He was tearful and had poor frustration tolerance.  He had impaired sleep.  He avoided watching the news, reading about the current war, or reading about Vietnam.  Group therapy at the outpatient clinic led to an increase in his PTSD symptoms, so the Veteran stopped attending.

The Veteran was married (25 years) and reported that his wife was the only person he trusted.  He had two children from a previous marriage; however, he had no relationship with his children.  He had no significant recreational or social activities that he participated in.

Objectively he was adequately dressed and groomed.  His speech was halting but clear, coherent and goal directed.  He was alert and oriented.  His memory and concentration were within normal limits.  He did not have any current suicidal or homicidal ideation.  Insight and judgment were adequately developed and fund of information and level of intelligence were in the average range.

The diagnosis was PTSD and a GAF score of 45 was assigned.  The examiner commented that the Veteran continued to experience significant symptoms of PTSD that have not responded to treatment.  The examiner stated that the Veteran experienced a severe level of impairment in social and occupational functioning.

The aforementioned medical evidence reflects that, on objective examination, the Veteran's PTSD has been manifested by depressed mood; constricted affect; normal speech; normal thought process and content; some sleep impairment; and adequate hygiene, orientation, insight and judgment, with "considerable impairment" in occupational and social functioning.  Collectively, these symptoms suggest no more than occupational and social impairment with reduced reliability and productivity and difficulty in establishing and maintaining effective work and social relationships, the level of impairment consistent with a 50 percent, rating.  As such, the Board finds that his PTSD is most appropriately contemplated by the criteria for the already assigned 50 percent rating.

The Board further finds that the assigned GAF score of 52 reflected in the June 2006 and July 2007 VA examination reports appear consistent with a 50 percent rating.  According to the DSM-IV, a GAF score between 51 and 60 reflects moderate symptoms or moderate difficulty in social, occupational, or school functioning.  As noted, the Veteran demonstrated PTSD symptoms indicative of moderate difficulty in social, occupational, or school functioning with reduced reliability and productivity.  

The Veteran's PTSD does not meet the criteria for the 70 percent rating.  As noted above, a 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  However, the objective medical evidence does not show such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships that are characteristic of the 70 percent rating.

Rather, the treatment records note the Veteran was oriented; his thought process/content was unremarkable; exhibited no delusions and understood the outcome of his behavior; did not exhibit hallucinations, inappropriate behavior, obsessive/ritualistic behavior, homicidal or suicidal thoughts; and, demonstrated good impulse control.  The Veteran also has been able to maintain a long-term relationship with his wife of over 25 years. 

In determining that the criteria for a rating in excess of 50 percent for the Veteran's service- connected PTSD are not met, the Board has considered applicable rating criteria not as an exhaustive list of symptoms, but as examples of the type and degree of the symptoms, or effects, that would justify a particular rating.  The Board has not required the presence of a specified quantity of symptoms in the rating schedule to warrant the assigned rating for the psychiatric disability in question.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Moreover, as discussed above, the assigned GAF score of 52 is largely consistent with the 50 percent rating already assigned, and no other assigned GAF score, alone, provides a basis for any higher rating. 

While the GAF scores of 45 (reflected in the August 2008 VA examination report, and assigned by examiner) might, conceivably, suggest impairment greater than that contemplated by the 50 percent rating already assigned, the symptoms shown, as noted above, simply are not among those identified in the DSM-IV as the basis for such a score.  According to the DSM-IV, a GAF score from 41 to 50 reflects serious symptoms, e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting.  However, no such symptoms have been shown here.  

For all the foregoing reasons, the Board finds that a rating in excess of 50 percent, for PTSD is not warranted.  The Board has applied the benefit-of-the-doubt doctrine in determining that the criteria for a rating in excess of 50 percent are not met, but finds that the preponderance of the evidence is against assignment of a higher rating.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56(1990).




ORDER

A rating in excess of 50 percent for PTSD is denied.


REMAND

The Board's review of the claims file reveals that further RO action on the claims remaining on appeal is warranted.  

In a September 2006 rating decision, the RO proposed to reduce the rating for the Veteran's left ankle arthritis from 20 percent to 10 percent; the RO proposed to reduce the rating for the Veteran's left ankle instability from 10 percent to noncompensable.  The rating reductions, effective April 1, 2007, were implemented in the January 2007 rating action.  In February 2007, the Veteran requested a VA examination to evaluate the current severity of his left ankle disabilities.  Following VA examination in March 2007, the RO continued the 10 percent rating for the left ankle instability and the 10 percent rating for the left ankle arthritis.  The Board interprets the April 2007 NOD as an NOD to both the January 2007 rating action which implemented the rating reductions for the left ankle disabilities and the March 2007 rating action which denied increased ratings in excess of 10 percent for the left ankle instability and left ankle arthritis, respectively.

With respect to the claim for an increased rating for the service-connected left ankle arthritis disability, as noted, the Board interprets the April 2007 NOD as disagreement to the January 2007 rating action which implemented the rating reduction for the service-connected arthritis of the left ankle from 20 percent to 10 percent, effective April 1, 2007.  However, the RO did not acknowledge this document as an NOD to whether the reduction was proper.  Thus, the RO has not yet issued an SOC with respect to that claim, the next step in the appellate process. See 38 C.F.R. § 19.29; Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).  Consequently, this matter must be remanded to the RO for the issuance of an SOC.  Id.  The Board emphasizes, however, that to obtain appellate review of any issue not currently in appellate status, a perfected appeal must be filed.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.201, 20.202.

The Board points out that, as determination as to whether the reduction was proper, clearly could impact the evaluation of the left ankle arthritis, these matters are inextricably intertwined and should be considered together.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).

With respect to the claim for an increased rating for the service-connected left ankle instability disability, the Board notes it is unclear as to what rating is currently assigned for this disability.  In this regard, the Board reiterates that in a September 2006 rating action, the RO proposed to reduce the rating for the Veteran's left ankle instability from 10 percent to noncompensable.  The rating reduction that was intended to be effective April 1, 2007, was implemented in the January 2007 rating decision.  However, in subsequent rating decisions, including the March 2007 rating decision, the Veteran continues to receive a 10 percent rating for the left ankle instability.  Therefore, the RO should clarify the current rating for the Veteran's left ankle instability.

To ensure that all due process requirements are met, the RO should also give the Veteran another opportunity to provide information and/or evidence pertinent to the remaining claims on appeal.  The notice letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2010) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  The letter should inform the Veteran of the information and evidence necessary to substantiate his claims and should specify what evidence VA will provide and what evidence the Veteran is to provide.  The RO should also ensure that its notice to the Veteran meets the requirements of the decision in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006)-particularly as regards disability ratings and effective dates-as appropriate.  
After providing the required notice, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2010).  

The actions identified herein are consistent with the duties imposed by the Veterans Claim Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the remaining claims on appeal.  

Accordingly, these matters are hereby REMANDED to the RO, via the AMC, for the following action:

1.  The RO must furnish to the Veteran and his representative an SOC on the claim for an increased rating for left ankle arthritis, to specifically include whether the rating reduction from 20 percent to 10 percent was proper, along with a VA Form 9, and afford them the appropriate opportunity to submit a substantive appeal perfecting an appeal on this issue.  

The Veteran and his representative are hereby reminded that to obtain appellate review of any matter not currently in appellate status-here, whether the rating reduction for left ankle arthritis from 20 percent to 10 percent was proper-a timely appeal must be perfected within 60 days of the issuance of the SOC.

2.  The RO should send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claims remaining on appeal that is not currently of record.  

The RO should clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claims within the one-year period).

3.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After completing the requested actions, and any additional notification and/or development deemed warranted (to include arranging for examination of the Veteran, if appropriate), the RO should adjudicate the claims remaining on appeal (as characterized above, and on the title page).

In adjudicating the matter of a higher rating for left ankle instability, the RO must specifically indicate the correct current rating assigned for the left ankle instability.  

5.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

6.  If any benefit sought on appeal is not granted, the Veteran and his representative should be furnished an SSOC and provided an appropriate opportunity to respond before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


